The opinion of the court was delivered by
Redfield, Ch. J.
The only question in the present case is in regard to the proper construction of the deed under which the plaintiff claims title.
The mere words used are consistent enough with either view urged. They might be made to rignify well enough the westerly half of lots ten, eleven, twelve, thirteen and fourteen. But when it is considered that the deed specifies a stone store and wharf and six ware houses on eleven and twelve, and a brick hotel and outbuildings on thirteen and fourteen, and that at this time the mortgagors owned the whole of these lots, and these buildings were *119chiefly upon the -east end of the lots, and that it was only number Sen to which they had only the title of the westerly half, We can entertain no doubt the import of the. terms “westerly half” is to be limited to number ten, and the following numbers to be connected with the former part of the series, tlms conveying the whole of the lots except ten» And this view is equally consistent with the words and perhaps more consistent with the strict and literal import of the terms and the nice grammatical construction, which is indeed not very decisive either way in a matter of doubtful construction. But the other considerations are, as it seems to us, unanswerable.
The decree of the chancellor is affirmed and the case remanded to the court of chancery to be carried into effect, allowing further time for redemption according to equity and good conscience.